Name: Council Regulation (EEC) No 414/83 of 21 February 1983 amending Regulation (EEC) No 2744/75 as regards products falling within subheading 23.02 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2 . 83 Official Journal of the European Communities No L 51 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 414/83 of 21 February 1983 amending Regulation (EEC) No 2744/75 as regards products falling within subheading 23.02 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 14 (3) thereof, Having regard to the proposal from the Commission , Whereas, under Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (3), as last amended by Regulation (EEC) No 1459/82 (4), the levies applicable to products falling within subheading 23.02 A of the Common Customs Tariff comprise only the variable component, the fixed component being zero ; Whereas the introduction into the calculation of the said levies of a fixed component, accompanied by a corresponding reduction of the variable component, would be likely better to ensure the protection of the industry producing these products, without increasing the overall import charge ; Whereas Regulation (EEC) No 2744/75 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2744/75 is hereby amended as follows in respect of the coefficients and fixed components applicable to products falling within subheading 23.02 A of the Common Customs Tariff until the end of the 1983/84 marketing year : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975 , p. 65 . (4 OJ No L 164, 14. 6 . 1982, p. 22 . No L 51 /2 Official Journal of the European Communities 24. 2. 83 'CCT heading No Description Basicproduct Coefficient Fixed component 1982/83 1983/84 1982/83 1983/84 1 2 3 4 5 6 7 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a) With a starch content not exceeding 35 % by weight Common wheat Barley Maize 0,10 0,10 0,10 0,14 0,14 0,14 6 6 b) Other Common wheat Barley Maize 0,30 0,30 0,30 0,30 0,30 0,30 6 6 II . Of other cereals : a) Of which the starch content does not exceed 28 % by weight, and of which the percentage which passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or of which the sieved product has an ash content, calculated on the dry product, of 1,5 % or more by weight Common wheat Barley Maize 0,10 0,10 0,10 0,14 0,14 0,14 6 6 b) Other Common wheat Barley Maize 0,30 0,30 0,30 0,30 0,30 0,30 6 6' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1983 . For the Council The President H. W. LAUTENSCHLAGER